Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: This is an action to remove a cloud upon title to real property consisting of sewer tax liens for the years 1933 and 1934, the plaintiff’s property being outside of the sewer district. The appeal is from a judgment dismissing plaintiff’s complaint. The sewer district cannot impose a tax upon real property outside the territorial bounds of the sewer district and its attempt to do so is a nullity. (Tax Law, § 9; Saranac Land and Timber Co. v. Roberts, 125 App. Div. 333; affd., 195 N. Y. 303; Cooley on Taxation, [4th ed.] §§ 92, 447; 6 McQuillan Municipal Corps. [2d ed.] § 2550.) The remedy under section 239 of the Town Law is not exclusive and the assessment against the property being absolutely void may be attacked collaterally. (Dun & Bradstreet, Inc., v. City of New York, 276 N. Y. 198; New York Rapid Transit Corp. v. City of New York, 275 id. 258; Elmhurst Fire Co. v. City of New York, 213 id. 87.) All concur. (The judgment dismisses plaintiff’s complaint on the merits in an action to remove a cloud on title.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ. [176 Misc. 341.]